Name: 79/140/EEC: Commission Decision of 21 December 1978 on the final contribution by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1975 to organizations of fruit and vegetable producers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D014079/140/EEC: Commission Decision of 21 December 1978 on the final contribution by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1975 to organizations of fruit and vegetable producers (Only the Italian text is authentic) Official Journal L 039 , 14/02/1979 P. 0013 - 0013++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EAGGF TO THE ITALIAN REPUBLIC OF AIDS GRANTED DURING 1975 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 79/140/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ) , AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1766/78 ( 2 ) , AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ) , AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE ITALIAN REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1975 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF LIT 1 630 720 543 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS THE GUIDANCE SECTION OF THE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF I.E . LIT 815 360 271 ; WHEREAS A PARTIAL REIMBURSEMENT AMOUNTING TO LIT 591 642 369 HAS BEEN MADE UNDER COMMISSION DECISION 78/100/EEC OF 23 DECEMBER 1977 ; WHEREAS A BALANCE OF LIT 223 717 902 SHOULD THEREFORE BE PAID TO THE MEMBER STATE IN QUESTION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE AID GRANTED BY THE ITALIAN REPUBLIC TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1975 SHALL BE LIT 815 360 271 . THE BALANCE OF THE CONTRIBUTION , I.E . LIT 223 717 902 , SHALL BE PAID TO THE ITALIAN REPUBLIC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 204 , 28 . 7 . 1978 , P . 12 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 .